Exhibit 10.3

 

HELIX TCS, INC.

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

This Right of First Refusal and Co-Sale Agreement (this “Agreement”) is made and
entered into as of May 17, 2017, by and among Helix TCS, Inc., a Delaware
corporation (the “Company”), those certain holders of the Company’s Series A
Preferred and Common Stock listed on Exhibit A attached hereto (the “Key
Holders”) and the persons and entities listed on Exhibit B attached hereto (the
“Investors”).

 

Recitals

 

Whereas, the Key Holders (or their affiliates) are beneficial owners of shares
of the Company’s Common Stock; and

 

Whereas, certain of the Key Holders hold shares of the Company’s Series A
Preferred Stock (the “Series A Preferred”); and

 

WHEREAS, one of the Investors, RSF4, LLC, a Delaware limited liability company
(“Rose Capital”), concurrent with the execution of this Agreement, is purchasing
shares of the Company’s Series B Preferred Stock (the “Series B Preferred”,
together with the Series A Preferred, the “Preferred”) pursuant to that certain
Series B Preferred Stock Purchase Agreement of even date herewith (the “Purchase
Agreement”), by and among the Company and Rose Capital; and

 

WHEREAS, the Company, the Key Holders and Rose Capital desire to enter into this
Agreement to provide Rose Capital with the rights and privileges set forth
herein.

 

Agreement

 

Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree hereto as follows:

 

1. Definitions.

 

Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the following meanings:

 

1.1          “Charter” means the Company’s Certificate of Incorporation as it
may be amended and restated from time to time as permitted thereby.

 

1.2          “Common Stock” means shares of the Company’s common stock, par
value $0.001 per share, including shares issued or issuable upon conversion of
the Company’s outstanding Preferred or exercise of any option, warrant or other
security or right of any kind convertible into or exchangeable for such common
stock.

 



 

 

 

1.3          “Investor Stock” means the shares of Common Stock now owned or
subsequently acquired by the Investors whether or not such securities are only
registered in an Investor’s name or beneficially or otherwise legally owned by
such Investor.

 

1.4          “Key Holder Stock” means shares of Preferred and Common Stock now
owned or subsequently acquired by the Key Holders by gift, purchase, dividend,
option exercise or any other means whether or not such securities are registered
in a Key Holder’s name or beneficially or legally owned by such Key Holder,
including any interest of a spouse in any of the Key Holder Stock, whether that
interest is asserted pursuant to marital property laws or otherwise. The number
of shares of Key Holder Stock owned by the Key Holders as of the date hereof are
set forth on Exhibit A, which Exhibit may be amended from time to time by the
Company to reflect changes in the number of shares owned by the Key Holders, but
the failure to so amend shall have no effect on such Key Holder Stock being
subject to this Agreement.

 

1.5          “Major Investor” means an Investor that holds not less than five
percent (5%) of the outstanding shares of the Preferred (or an equivalent amount
of Common Stock issued upon conversion of the Preferred).

 

1.6          “Transfer” means any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by request, devise or descent, or
other transfer or disposition of any kind, including, but not limited to,
transfers to receivers, levying creditors, trustees or receivers in bankruptcy
proceedings or general assignees for the benefit of creditors, whether voluntary
or by operation of law, directly or indirectly, of any of the Key Holder Stock.

 

2. Transfers by a Key Holder.

 

2.1          Notice of Transfer. If a Key Holder proposes to Transfer any shares
of Key Holder Stock, the Key Holder shall promptly give written notice (the
“Notice”) simultaneously to the Company and to each of the Major Investors at
least thirty (30) days prior to the closing of such Transfer. The Notice shall
describe in reasonable detail the proposed Transfer including, without
limitation, the number of shares of Key Holder Stock to be transferred, the
nature of such Transfer, the consideration to be paid, and the name and address
of each prospective purchaser or transferee, and will include any term sheet,
letter of intent, or similar documentation between the applicable Key Holder and
the prospective purchaser or transferee with respect to the proposed
transaction. In the event that the Transfer is being made pursuant to the
provisions of Section 3.1 hereof, the Notice shall state under which clause of
such Section the Key Holder proposes to make such Transfer.

 

2.2          Major Investor Right of First Refusal.

 

(a)         For a period of thirty (30) days following receipt of any Notice
described in Section 2.1, each Major Investor shall have the right, exercisable
upon written notice to the Key Holder to purchase its pro rata share of the Key
Holder Stock subject to the Notice and on the same terms and conditions as set
forth therein. Except as set forth in Section 2.2(c), the Major Investors who so
exercise their rights (the “Participating Major Investors”) shall effect the
purchase of the Key Holder Stock, including payment of the purchase price, by
the later of (i) the date specified in the Notice as the intended date of the
Transfer and (ii) sixty (60) days after delivery of the Notice, and at such time
the Key Holder shall deliver to the Participating Major Investors the
certificate(s) representing the Key Holder Stock to be purchased by the
Participating Major Investors, each certificate to be properly endorsed for
transfer.

 



 2 

 

 

(b)         Each Major Investor’s pro rata share shall be equal to the product
obtained by multiplying (i) the aggregate number of shares of Key Holder Stock
covered by the Notice, and (ii) a fraction, the numerator of which is the number
of shares of Common Stock owned by the Participating Major Investor at the time
of the Transfer and the denominator of which is the total number of shares of
Common Stock owned by all of the Major Investors at the time of the Transfer.

 

(c)         In the event that not all of the Major Investors elect to purchase
their pro rata share of the Key Holder Stock available pursuant to their rights
under Section 2.2(a) within the time period set forth therein, then the Key
Holder shall promptly give written notice to each of the Participating Major
Investors the (the “Overallotment Notice”), which shall set forth the number of
shares of Key Holder Stock not purchased by the other Major Investors, and shall
offer such Participating Major Investors the right to acquire such unsubscribed
shares. The Participating Major Investors shall have five (5) days after receipt
of the Overallotment Notice to deliver a written notice to the Key Holder of
their respective election to purchase their respective pro rata share of the
unsubscribed shares on the same terms and conditions as set forth in the Notice.
For purposes of this Section 2.2(c) the denominator described in clause (ii) of
subsection 2.2(b) above shall be the total number of shares of Common Stock
owned by all Participating Major Investors at the time of Transfer. The
Participating Major Investors shall then effect the purchase of the Key Holder
Stock, including payment of the purchase price, by the later of (i) the date
specified in the Notice as the intended date of the Transfer and (ii) thirty
(30) days after delivery of the Notice, and at such time, the Key Holder shall
deliver to the Participating Major Investors the certificates representing the
Key Holder Stock to be purchased by the Participating Major Investors, each
certificate to be properly endorsed for transfer.

 

2.3          Company Right of First Refusal. In the event that the Major
Investors do not elect to purchase all of the Key Holder Stock available
pursuant to their rights under Section 2.2, within the periods set forth
therein, the Key Holder shall promptly give written notice (the “Second Notice”)
to the Company, which shall set forth the number of shares of Key Holder Stock
not purchased by the Major Investors, and which shall include the terms of
Notice set forth in Section 2.1. The Company shall then have the right,
exercisable upon written notice to the Key Holder within ten (10) days after the
receipt of the Second Notice, to purchase all or a portion of the Key Holder
Stock subject to the Second Notice on the same terms and conditions as set forth
therein. The Company shall effect the purchase of the Key Holder Stock,
including payment of the purchase price, by the later of (i) the date specified
in the Second Notice as the intended date of the Transfer or (ii) thirty (30)
days after delivery of the Second Notice, and at such time the Key Holder shall
deliver to the Company the certificate(s) representing the Key Holder Stock to
be purchased by the Company, each certificate to be properly endorsed for
transfer. The Key Holder Stock so purchased shall thereupon be cancelled and
cease to be issued and outstanding shares of Common Stock.

 



 3 

 

 

2.4          Right of Co-Sale.

 

(a)         In the event the Major Investors and the Company fail to exercise
their respective rights to purchase all of the Key Holder Stock subject to
Sections 2.2 and 2.3 hereof, following the exercise or expiration of the rights
of purchase set forth in Section 2.3, then the Key Holder shall first deliver to
the Company and each Major Investor written notice (the “Co-Sale Notice”) that
each Major Investor shall have the right, exercisable upon written notice to
such Key Holder with a copy to the Company within fifteen (15) days after
receipt of the Co-Sale Notice, to participate in such Transfer of Key Holder
Stock on the same terms and conditions. Such notice shall indicate the number of
shares of Investor Stock up to that number of shares determined under Section
2.4(b) such Major Investor wishes to sell under his or her right to participate.
To the extent one or more of the Major Investors exercise such right of
participation in accordance with the terms and conditions set forth below, the
number of shares of Key Holder Stock that such Key Holder may sell in the
transaction shall be correspondingly reduced.

 

(b)         Each Major Investor shall have the right to sell all or any part of
that number of shares equal to the product obtained by multiplying (i) the
aggregate number of shares of Key Holder Stock covered by the Co-Sale Notice and
not purchased by the Major Investors or the Company pursuant to Sections 2.2 or
2.3 by (ii) a fraction, the numerator of which is the number of shares of Common
Stock owned (or deemed to be owned upon conversion of the Preferred) by such
Major Investor at the time of the Transfer and the denominator of which is the
total number of shares of Common Stock owned (or deemed to be owned upon
conversion of the Preferred) by such Key Holder (excluding shares purchased by
the Major Investors or the Company pursuant to Sections 2.2 or 2.3) and the
Major Investors at the time of the Transfer. If not all of the Major Investors
elect to sell their shares of capital stock proposed to be transferred within
said fifteen (15) day period, then the Key Holder shall promptly notify in
writing the Major Investors who do so elect and shall offer such Major Investors
the additional right to participate in the sale of such additional shares of Key
Holder Stock proposed to be transferred on the same percentage basis as set
forth above in this subsection 2.4(b). The Major Investors shall have five (5)
days after receipt of such notice to notify the Key Holder in writing with a
copy to the Company of their respective election to sell all or a portion
thereof of the unsubscribed shares.

 

(c)         Each Major Investor who elects to participate in the Transfer
pursuant to this Section 2.4 (a “Co-Sale Participant”) shall effect its
participation in the Transfer by promptly delivering to such Key Holder, for
transfer to the prospective purchaser, one or more certificates, properly
endorsed for transfer, which represent:

 

(i)        the type and number of shares of Common Stock which such Co-Sale
Participant elects to sell; or

 

(ii)       that number of shares of the Preferred which is at such time
convertible into the number of shares of Common Stock which such Co-Sale
Participant elects to sell; provided, however, that if the prospective purchaser
objects to the delivery of the Preferred in lieu of Common Stock, such Co-Sale
Participant shall convert such Preferred into Common Stock and deliver Common
Stock as provided in Section 2.4(c)(i) above. The Company agrees to make any
such conversion concurrent with the actual transfer of such shares to the
purchaser.

 



 4 

 

 

(d)         The stock certificate or certificates that the Co-Sale Participant
delivers to such Key Holder pursuant to Section 2.4(c) shall be transferred to
the prospective purchaser in consummation of the sale of the Common Stock
pursuant to the terms and conditions specified in the Co-Sale Notice, and the
Key Holder shall concurrently therewith remit to such Co-Sale Participant that
portion of the sale proceeds to which such Co-Sale Participant is entitled by
reason of its participation in such sale. To the extent that any prospective
purchaser or purchasers prohibits such assignment or otherwise refuses to
purchase shares or other securities from a Co-Sale Participant exercising its
rights of co-sale hereunder, such Key Holder shall not sell to such prospective
purchaser or purchasers any Key Holder Stock unless and until, simultaneously
with such sale, such Key Holder shall purchase such shares or other securities
from such Co-Sale Participant on the same terms and conditions specified in the
Co-Sale Notice.

 

(e)         The exercise or non-exercise of the rights of the Major Investors
hereunder to participate in one or more Transfers of Key Holder Stock made by
such Key Holder shall not adversely affect their rights to participate in
subsequent Transfers of Key Holder Stock subject to Section 2.

 

(f)          To the extent that the Major Investors do not elect to participate
in the sale of the Key Holder Stock subject to the Co-Sale Notice, such Key
Holder may, not later than ninety (90) days following delivery to the Company of
the Co-Sale Notice, enter into an agreement providing for the closing of the
Transfer of such Key Holder Stock covered by the Co-Sale Notice within thirty
(30) days of such agreement on terms and conditions not more materially
favorable to the transferor than those described in the Co-Sale Notice. Any
proposed Transfer on terms and conditions materially more favorable than those
described in the Co-Sale Notice, as well as any subsequent proposed Transfer of
any of the Key Holder Stock by a Key Holder, shall again be subject to the first
refusal and co-sale rights of the Major Investors and/or the Company and shall
require compliance by a Key Holder with the procedures described in this Section
2.

 

3. Exempt Transfers.

 

3.1          Registered Stock; Estate Planning; Equity Owners. Notwithstanding
the foregoing, the provisions of Section 2 shall not apply to (a) the sale of
any Key Holder Stock to the public pursuant to a registration statement (each, a
“Registration Statement Sale”) filed with, and declared effective by, the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Securities Act”), or (b) to any Transfer (i) that is a conveyance in
trust, gift or devise or descent of any Common Stock by a Key Holder to any
family member, without consideration and for estate planning purposes, (ii) to
any person occurring as a matter of law upon the death or declaration of
incompetence of a Key Holder so long as the transferee agrees in writing to be
bound by this Agreement as though an original Key Holder party hereto, (iii) to
the Company, (iv) by merger or share exchange or an exchange of existing shares
for other shares of the same or a different class or series in the Company, or
(v) to any equity owner (partner, shareholder, member or the like) of any Key
Holder that is an “accredited investor”, as that term is defined in Rule 501 of
Regulation D, as promulgated under the Securities Act.

 



 5 

 

 

3.2          No Transfers to Bad Actors3.3. Notwithstanding the foregoing
Section 3.1, each Key Holder agrees not to make any sale, assignment,
encumbrance, hypothecation, pledge, conveyance in trust, gift, transfer by
bequest, devise or descent, or other transfer or disposition of any kind of any
securities of the Company, or any beneficial interest therein, to any person
(other than the Company) if the proposed transferee or, to the transferee’s
knowledge, any of its directors, executive officers, other officers that may
serve as a director or officer of any company in which it invests, general
partners or managing members or any person that would be deemed to be beneficial
owner of twenty percent (20%) or more of such securities (in accordance with
Rule 506(d) of the Securities Act) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act (“Bad Actor Disqualifications”), except for Bad Actor
Disqualifications covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under the
Securities Act and disclosed, reasonably in advance of the transfer or
disposition, in writing in reasonable detail to the Company; provided that the
provisions of this Section 3.2 shall not apply to any sale or other disposition
pursuant to a Registration Statement Sale or to any sale or other disposition to
a beneficial owner of the Company’s Preferred or Common Stock prior to the date
of such sale or other disposition.

 

3.3          Existing Rights. This Agreement is subject to, and shall in no
manner limit the right which the Company may have to repurchase securities from
the Key Holder pursuant to (a) a stock restriction agreement or other agreement
between the Company and the Key Holder and (b) any right of first refusal set
forth in the bylaws of the Company or in any incentive stock option, restricted
stock or other incentive plan or agreement adopted by the Company for the
benefit of its employees, non-employee directors, contractors and consultants.

 

4. Prohibited Transfers.

 

4.1          Call Option. In the event a Key Holder shall Transfer any Key
Holder Stock in contravention of the first refusal rights of the Major Investors
under Section 2.2 hereof or the Company under Section 2.3 hereof (a “Prohibited
Transaction”), the Major Investors, first, but only with respect to Transfers in
contravention of Section 2.2, and the Company, second, shall have the option to
purchase from the pledgee, purchaser or transferee of the Key Holder Stock
transferred in contravention of Section 2.2 or Section 2.3, as applicable, the
number of shares that the Major Investors or the Company, as applicable, would
have been entitled to purchase had such Prohibited Transaction been effected in
accordance with Section 2.2 or Section 2.3, on the following terms and
conditions:

 

(a)         The price per share at which the shares are to be purchased by the
Major Investors or the Company, as the case may be, shall be equal to the price
per share paid to such Key Holder by the third party purchaser or purchasers of
such Key Holder Stock that is subject to the Prohibited Transaction; and

 

(b)         The Key Holder effecting such Prohibited Transaction shall reimburse
the Major Investors and the Company for any expenses, including legal fees and
expenses, incurred in effecting such purchase.

 



 6 

 

 

4.2          Put Option. In the event a Key Holder shall Transfer any Key Holder
Stock in contravention of the co-sale rights of the Major Investors under
Section 2.4 hereof (a “Prohibited Transfer”), each Major Investor, in addition
to such other remedies as may be available at law, in equity or hereunder, shall
have the right to sell to such Key Holder the type and number of shares of
Common Stock equal to the number of shares each Major Investor would have been
entitled to transfer to the purchaser under Section 2.4 hereof had the
Prohibited Transfer been effected pursuant to and in compliance with the terms
hereof. Such sale shall be made on the following terms and conditions:

 

(a)         The price per share at which the shares are to be sold to the Key
Holder shall be equal to the price per share paid by the purchaser to such Key
Holder in such Prohibited Transfer. The Key Holder shall also reimburse each
Major Investor for any and all fees and expenses, including legal fees and
expenses, incurred in connection with the exercise or the attempted exercise of
the Major Investor’s rights under Section 2.4 hereof.

 

(b)         Within ninety (90) days after the date on which a Major Investor
received notice of the Prohibited Transfer or otherwise became aware of the
Prohibited Transfer, such Major Investor shall, if exercising the option created
hereby, deliver to the Key Holder the certificate or certificates representing
the shares to be sold, each certificate to be properly endorsed for transfer.

 

(c)         Such Key Holder shall, upon receipt of the certificate or
certificates for the shares to be sold by a Major Investor, pursuant to this
Section 4.2, pay the aggregate purchase price therefor and the amount of
reimbursable fees and expenses, as specified in Section 4.2(a), in cash or by
other means acceptable to the Major Investor.

 

(d)         Notwithstanding the foregoing, any attempt by a Key Holder to
Transfer Key Holder Stock in violation of Section 2 hereof shall be voidable at
the option of a majority in interest of the Major Investors if a majority in
interest of the Major Investors do not elect to exercise the put option set
forth in this Section 4.2, and the Company agrees it will not effect such a
transfer nor will it treat any alleged transferee as the holder of such shares
without the written consent of a majority in interest of the Major Investors.

 

5. Legend.

 

5.1          Text. Each certificate representing shares of Key Holder Stock
(including, without limitation, such shares of Key Holder Stock issued to any
person in connection with a Transfer pursuant to Section 3.1 hereof) shall be
stamped or otherwise imprinted with the following restrictive legend (the
“Legend”):

 

“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN RIGHT OF
FIRST REFUSAL AND CO-SALE AGREEMENT BY AND BETWEEN THE STOCKHOLDER, THE COMPANY
AND CERTAIN HOLDERS OF STOCK OF THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 



 7 

 

 

5.2          Restrictions and Removal. During the term of this Agreement, the
Company shall not remove, and shall not permit to be removed (upon registration
of transfer, re-issuance of otherwise), the Legend from any such certificate and
shall place or cause to be placed the Legend on any new certificate issued to
represent Key Holder Stock theretofore represented by a certificate carrying the
Legend. The Key Holders agree that the Company shall instruct its transfer agent
to impose transfer restrictions on the shares represented by certificates
bearing the Legend to enforce the provisions of this Agreement, and the Company
agrees to promptly do so. The Legend shall be removed upon termination of this
Agreement.

 

6. Miscellaneous.

 

6.1          Conditions to Exercise of Rights. Exercise of the Investors’ rights
under this Agreement shall be subject to and conditioned upon, and the Key
Holders and the Company shall use their best efforts to assist each Investor in,
compliance with applicable laws.

 

6.2          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to its principles of conflicts of laws. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Delaware located in Wilmington and the United States
District Court for the District of Delaware for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

6.3          Amendment. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only by the written consent of
(i) as to the Company, only by the Company, (ii) as to the Major Investors, by a
majority in interest of the Major Investors, and their assignees pursuant to
Section 6.4 hereof, and (iii) as to the Key Holders, by a majority in interest
of the Key Holders; provided, that no consent of any Key Holder shall be
necessary for any amendment and/or restatement which includes additional holders
of the Preferred or other preferred stock of the Company as “Investors” and
parties hereto. Any amendment or waiver effected in accordance with clauses (i),
(ii) and (iii) of this Section 6.3 shall be binding upon each Investor their
successors and assigns, the Company and the Key Holders.

 

6.4          Binding Effect. This Agreement and the rights and obligations of
the parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns and legal representatives.

 



 8 

 

 

6.5          Term. This Agreement shall continue in full force and effect from
the date hereof through the earliest of the following dates, on which date it
shall terminate in its entirety:

 

(a)         the date of the closing of a firmly underwritten public offering of
the Common Stock pursuant to a registration statement filed with the Securities
and Exchange Commission, and declared effective under the Securities Act;

 

(b)         the date of the closing of a sale, lease, or other disposition of
all or substantially all of the Company’s assets or the Company’s merger into or
consolidation with any other corporation or other entity, or any other corporate
reorganization, in which the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing less than fifty percent (50%) of the voting power of the
corporation or other entity surviving such transaction; provided, however, that
this Section 6.5(b) shall not apply to a merger effected exclusively for the
purpose of changing the domicile of the Company; or

 

(c)         the date as of which the parties hereto terminate this Agreement by
written consent of the Company, a majority in interest of the Major Investors
and a majority in interest of the Key Holders.

 

6.6          Ownership. The Key Holders represent and warrant that each is the
sole legal and beneficial owner of those shares of Key Holder Stock he or she
currently holds subject to the Agreement and that no other person has any
interest (other than a community property interest) in such shares.

 

6.7          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the party to be notified at the address as set forth on the Exhibits
hereto, or at such other address as such party may designate by ten (10) days
advance written notice to the other parties hereto.

 

6.8          Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

6.9          Attorneys’ Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 



 9 

 

 

6.10        Entire Agreement. This Agreement, together with (i) that certain
Investor Rights Agreement by and among the Company and the Investors dated as of
the date hereof; (ii) that certain Voting Agreement by and among the Company,
the Key Holders (as defined therein) and the Investors dated as of the date
hereof; and (iii) only as to Rose Capital, that certain Series B Preferred Stock
Purchase Agreement of even date herewith constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof and no party shall be liable or bound to any other in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

6.11        Additional Investors. Notwithstanding anything to the contrary
contained herein, if the Company shall issue additional shares of the Preferred,
any purchaser of such shares of the Preferred may become a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement and shall be deemed an “Investor” hereunder.

 

6.12        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures or via .pdf signature.

 

Signatures on the Following Pages

 



 10 

 

 

This Right of First Refusal and Co-Sale Agreement is hereby executed as of the
date first above written.

  

THE COMPANY:       Helix TCS, Inc.         By:     Name: Zachary L. Venegas  
Its: Chief Executive Officer  

 

KEY HOLDERS:       Helix Opportunities, LLC         By:     Name: Zachary L.
Venegas   Its: Chief Executive Officer  

 

ROSE CAPITAL:         RSF4, LLC         By:                              By:    
Name:     Title:           By:     Name:     Title:    

  

Signature Page to Right of First Refusal and Co-Sale Agreement of Helix TCS,
Inc.

 

 

 



 

